Case 2:18-cv-00386-JRG Document 42 Filed 05/15/19 Page 1 of 4 PageID #: 1004




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 SEOUL SEMICONDUCTOR CO., LTD.                 §
 and SEOUL VIOSYS CO., LTD.                    §
                                               §
         Plaintiffs,                           §
                                               §
 v.                                            §       CIVIL ACTION NO. 18-cv-00386
                                               §
 FRY’S ELECTRONICS, INC.                       §
                                               §
         Defendant.                            §


         JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT


       Pursuant to P.R. 4-3 and the Third Amended Docket Control Order (Dkt. 38), the parties

hereby submit their Joint Claim Construction and Prehearing Statement.

(a)(1) Agreed Claim Constructions

       The parties’ agree on the following claim constructions:



 No. Claim Term / Phrase / Clause         Agreed Construction
      “quantum dot layer”                 “layer containing nanoscale islands of
 1.                                       semiconductor material that are small enough to
      (U.S. Pat. No. 6,942,731,
                                          exhibit quantum mechanical properties”
      asserted claims 1 and 9)
      “interrupting growth”               “pausing between semiconductor growth steps”
 2.   (U.S. Pat. No. 6,942,731,
      asserted claims 1 and 9)
      “coherent quantum dots”             “nanoscale islands of semiconductor material that
 3.                                       are relatively free of defects and small enough to
      (U.S. Pat. No. 6,942,731,
                                          exhibit quantum mechanical properties”
      asserted claims 1 and 9)




                                               1
Case 2:18-cv-00386-JRG Document 42 Filed 05/15/19 Page 2 of 4 PageID #: 1005



 No. Claim Term / Phrase / Clause            Agreed Construction
       “sequentially forming an N-type “an N-type semiconductor layer on a substrate, an
       semiconductor layer, active layer, active layer, and a P-type semiconductor layer are
       and P-type semiconductor layer     deposited in that order on a substrate”
 4.    on a substrate”
       (U.S. Pat. No. 7,951,626,
       asserted claim 9)
       “lead frame”                          “one or more metallic structures used for mounting
 5.                                          an LED chip and for connecting the LED chip to
       (U.S. Pat. No. 8,829,552,
                                             apply external power”
       asserted claims 1, 3, 8, and 12)
       “a reflection pattern”                “a pattern configured to reflect light generated in the
 6.                                          active layer”
       (U.S. Pat. No. 9,530,939,
       asserted claims 1, 2, and 3)
       “a phosphor member”                   “a structural element comprising or containing
 7.                                          phosphor”
       (U.S. Pat. No. 9,577,157,
       asserted claims 1, 4, 10, and 11)
       “a multi-quantum well structure”      “an active region comprised of multiple light
 8.                                          emitting layers separated by barrier layers”
       (U.S. Pat. No. 9,716,210,
       asserted claims 1, 3, 4, 9, and 14)
       “a barrier layer”                     “a layer having a wider bandgap than an adjacent
 9.                                          quantum well layer”
       (U.S. Pat. No. 9,716,210,
       asserted claims 1, 3, 4, 9, and 14)
       “an electron blocking layer”          “a layer that impedes the direct flow of electrons
 10.                                         from the p-type semiconductor layer to the active
       (U.S. Pat. No. 9,799,800,
                                             layer”
       asserted claims 1, 3, and 5)

(a)(2) Disputed Claim Constructions

       There are no disputed claim terms, phrases, or clauses that require construction.

(a)(3)-(a)(4) Claim Construction Hearing and Witness Testimony

       The parties do not believe a claim construction hearing is necessary and respectfully

request that the Court cancel the hearing set for June 26, 2019 before Magistrate Judge Payne.

(a)(5) Other Issues

       None.



                                                  2
Case 2:18-cv-00386-JRG Document 42 Filed 05/15/19 Page 3 of 4 PageID #: 1006



Dated: May 15, 2019                      Respectfully submitted,

                                         /s/ Michael B. Eisenberg
                                         Michael B. Eisenberg (Lead Counsel)
                                         (admitted pro hac vice)
                                         New York Bar No. 3980430
                                         Email: michael.eisenberg@hklaw.com
                                         HOLLAND & KNIGHT LLP
                                         31 West 52nd Street
                                         New York, New York 10019
                                         Telephone: (212) 513-3529
                                         Facsimile: (212) 385-9010

                                         Robert S. Hill
                                         Texas Bar No. 24050764
                                         Email: robert.hill@hklaw.com
                                         Sara A. Schretenthaler
                                         Texas Bar No. 24088368
                                         Email: sara.schretenthaler@hklaw.com
                                         HOLLAND & KNIGHT LLP
                                         200 Crescent Court, Suite 1600
                                         Dallas, TX 75201
                                         Telephone: (214) 964-9500
                                         Facsimile: (214) 964-9501

                                         ATTORNEYS FOR PLAINTIFFS

                                         /s/ Geoffrey M. Godfrey
                                         Geoffrey M. Godfrey
                                         State Bar No. 46876 (WA)
                                         Dorsey & Whitney LLP
                                         701 Fifth Avenue, Suite 6100
                                         Seattle, WA 98104
                                         (206) 903-8742
                                         godfrey.geoff@dorsey.com

                                         Clinton Lee Conner
                                         State Bar No. 0396192 (MN)
                                         Dorsey & Whitney LLP
                                         50 South Sixth Street, Suite 1500
                                         Minneapolis, MN 55402
                                         (612) 340-2600
                                          conner.clint@dorsey.com

                                         Rachael D. Lamkin
                                         State Bar No. 246066 (CA)



                                     3
Case 2:18-cv-00386-JRG Document 42 Filed 05/15/19 Page 4 of 4 PageID #: 1007



                                                      LAMKIN IP DEFENSE
                                                      655 Montgomery Street, 7th Floor
                                                      San Francisco, CA 94111
                                                      (916) 747-6091
                                                      RDL@LamkinIPDefense.com

                                                      Michael C. Smith
                                                      State Bar No. 18650410 (TX)
                                                      Siebman, Forrest, Burg & Smith, LLP
                                                      113 E. Austin Street
                                                      Marshall, Texas 75670
                                                      (903) 938-8900
                                                      michaelsmith@siebman.com

                                                      COUNSEL FOR DEFENDANT
                                                      FRY’S ELECTRONICS, INC.



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the

Court’s CM/ECF system per Local Rule CV-5(a)(3) on May 15, 2019. Any other counsel

of record will be served by facsimile transmission and/or first-class mail.



                                                      /s/ Michael B. Eisenberg
                                                      Michael B. Eisenberg




                                                4
